Exhibit 10.2

 

LOGO [g156047ex10_2pg001.jpg]

NOTICE OF INDUCEMENT STOCK OPTION GRANT

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company subject to the terms and conditions of this Notice of Stock
Option Grant and the electronic representation of this Notice of Stock Option
Grant established and maintained by Oncothyreon, Inc. (the “Company”) or a third
party designated by the Company (the “Notice”), the attached Stock Option
Agreement (the “Option Agreement”) and your offer letter of employment from the
Company, dated on or around             , 20    (the “Offer Letter”), as
follows:.

 

Name:   

 

   Address:   

 

   Grant Number:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Exercise Price per Share:    $            Total Number of Shares:   

 

   Type of Option:    [Incentive Stock Option][Non-Qualified Stock Option]
Expiration Date:                , 20    ; This Option expires earlier if
Participant’s Service terminates earlier, as described in the Option Agreement.

Vesting Schedule: This Option becomes vested and exercisable with respect to the
first 25% of the total Shares subject to this Option when Participant completes
12 months of continued Service (as defined in the Option Agreement) with the
Company from the Vesting Commencement Date; thereafter, this Option becomes
vested and exercisable with respect to an additional 1/48th of the total Shares
subject to this Option when Participant completes each month of continued
Service with the Company, except as set forth in the Offer Letter with respect
to accelerated vesting and exercisability.

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following: Participant’s Service with
the Company or a Parent or Subsidiary is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”) and that nothing in this Notice, the
Option Agreement, or the Offer Letter changes the at-will nature of that
relationship. Participant acknowledges that the vesting of the Options pursuant
to this Notice is earned only by continuing Service, except as set forth in the
Offer Letter with respect to accelerated vesting and exercisability.
Furthermore, the period during which Participant may exercise the Option after
such termination of Service will commence on the date Participant ceases to
actively provide Services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where Participant is employed or terms
of Participant’s Offer Letter. Participant also understands that this Notice is
subject to the terms and conditions of both the Option Agreement and the Offer
Letter, both of which are incorporated herein by reference. By accepting this
Option, Participant consents to the electronic delivery as set forth in the
Option Agreement.

 

PARTICIPANT       ONCOTHYREON INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 



--------------------------------------------------------------------------------

ONCOTHYREON INC.

INDUCEMENT STOCK OPTION AWARD AGREEMENT

You (“You” or “Participant”) have been granted an option to purchase Shares (the
“Option”) of Oncothyreon Inc. (the “Company”), subject to the terms and
conditions of the Notice of Stock Option Grant (the “Notice”), this Option
Agreement and your offer letter of employment from the Company, dated on or
around             , 20    (the “Offer Letter”). Capitalized terms used in this
Option Agreement are defined in Section 25 of this Option Agreement unless
earlier defined throughout this Option Agreement.

1. Vesting Rights. Subject to the applicable provisions of this Option
Agreement, this Option will vest and may be exercised, in whole or in part, in
accordance with the vesting schedule set forth in the Notice and, if applicable,
the acceleration provisions set forth in Section 8 of the Offer Letter.
Participant acknowledges and agrees that the vesting schedule may change
prospectively in the event Participant’s service status changes between full and
part-time status and/or in the event Participant is on an approved leave of
absence in accordance with Company policies relating to work schedules and
vesting of awards or as determined by the Committee. Participant acknowledges
that the vesting of the Shares pursuant to this Notice and Agreement is earned
only by continued Service. Notwithstanding the foregoing, the vesting schedule
set forth in the Notice and this Section 1 of the Option Agreement will be
subject to the vesting acceleration provisions set forth in the Offer Letter.

2. Grant of Option. Participant has been granted an Option for the number of
shares of the Company’s common stock and the common stock of any successor
security (“Shares”) set forth in the Notice at the Fair Market Value at the
exercise price per Share in U.S. Dollars set forth in the Notice (the “Exercise
Price”). This Option is intended to be treated as a[n] [Incentive Stock Option
(“ISO”)] [Nonqualified Stock Option (“NSO”)].

3. Administration. This Option Agreement will be administered by the either the
majority of the independent members of the Company’s Board of Directors (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”, and either referred to herein as the “Committee”). The Committee
will have full power to implement and carry out this Option Agreement.

4. Termination Period.

(a) General Rule. Except as set forth in Section 4(c) below, if Participant’s
Service terminates for any reason except death or Disability, and other than for
Cause, then this Option will expire at the close of business at Company
headquarters on the date ninety (90) calendar days after Participant’s
termination date. If Participant’s Service is terminated for Cause (as defined
in the Offer Letter), this Option will expire upon the date of such termination.
The Committee determines when Participant’s Service terminates for all purposes
under this Option Agreement.

(b) Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within ninety (90) calendar days of
Participant’s termination of Service other than for Cause (as defined in the
Offer Letter)), then this Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death (subject to
the expiration terms in Section 8 below). If Participant’s Service terminates
because of Participant’s Disability, then this Option will expire at the close
of business at Company headquarters on the date twelve (12) months after
Participant’s termination date (subject to the expiration terms in Section 8
below).

(c) Retirement. If Participant’s Service terminates because of the Participant’s
Retirement, then Participant’s Option may be exercised to the extent vested as
of the time of such termination, and will expire at the close of business at
Company headquarters on the date twenty-four (24) months after Participant’s
termination date (subject to the expiration terms in Section 8 below).

 

2



--------------------------------------------------------------------------------

For purposes of this Option Agreement, “Retirement” means with respect to
Employees, the act of an Employee voluntarily resigning from Service, or the
termination of an Employee’s Service by the Company, a Parent and/or Subsidiary,
in either case at any time after the Employee has (i) reached the age of sixty
(60) and (ii) been employed by the Company, Parent and/or Subsidiary for a
minimum of five (5) consecutive years immediately prior to the date of the
Employee’s retirement.

(d) No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. The
Company will not provide further notice of such periods. In no event shall this
Option be exercised later than the Expiration Date set forth in the Notice.

(e) Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to the Company, its Parent or one of its Subsidiaries (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any) (the “Termination Date”).
The Committee shall have the exclusive discretion to determine when Participant
is no longer actively providing Services for purposes of Participant’s Option
(including whether Participant may still be considered to be providing Services
while on an approved leave of absence). Unless otherwise provided in this Option
Agreement, the Offer Letter or determined by the Committee, Participant’s right
to vest in this Option, if any, will terminate as of the Termination Date and
will not be extended by any notice period (e.g., Participant’s period of
services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the Option only as set forth in the Notice and this Section 4, provided
that the period (if any) during which Participant may exercise the Option after
the Termination Date, if any, will commence on the date Participant ceases to
provide Services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any unless the Participant is providing
continuing Services. If Participant does not exercise this Option within the
termination period set forth in the Notice or the termination periods set forth
above, the Option shall terminate in its entirety. In no event, may any Option
be exercised after the Expiration Date of the Option as set forth in the Notice.

5. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice, this Option Agreement and the
Offer Letter. In the event of Participant’s death, Disability, termination for
Cause or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Notice, this Option Agreement and
the Offer Letter. This Option may not be exercised for a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice will be delivered in person, by mail, via electronic mail or facsimile or
by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined in Section 9 below). This Option will be deemed to
be exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price and payment of any Tax-Related
Items. No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

 

3



--------------------------------------------------------------------------------

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) Participant’s personal check (of readily available funds that clear prior to
the transfer of Shares), wire transfer, or a cashier’s check;

(b) certificates for shares of Company stock that Participant owns, along with
any forms needed to effect a transfer of those shares to the Company; the value
of the shares, determined as of the effective date of the Option exercise, will
be applied to the Option exercise price. Instead of surrendering shares of
Company stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the exercise
price of Participant’s Option if Participant’s action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

7. Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of this Option
Agreement will be binding upon the executors, administrators, heirs, successors
and assigns of Participant.

8. Term of Option. This Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant.

9. Tax Consequences.

(a) Exercising the Option. Participant acknowledges that, regardless of any
action taken by the Company or a Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to the Option and legally applicable to Participant
(“Tax-Related Items”) is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of this Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER
APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES
OR IS SUBJECT TO TAXATION BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

4



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired at exercise of
this Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization) without
further consent; or

 

  (iii) withholding in Shares to be issued upon exercise of the Option, provided
the Company only withholds from the amount of Shares necessary to satisfy the
minimum statutory withholding amount; or

 

  (iv) Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

  (v) any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy, if applicable; provided however, that
if Participant is a Section 16 officer of the Company under the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), then the
Committee (as constituted in accordance with Rule 16b-3 under the Exchange Act)
shall establish the method of withholding from alternatives (i)-(v) above, and
the Committee shall establish the method prior to the Tax-Related Items
withholding event.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Option that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

10. Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:

(a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(b) all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;

(c) the Option grant will not create a right to employment or be interpreted as
forming an employment or service contract with the Company, the Employer or any
Parent or Subsidiary;

 

5



--------------------------------------------------------------------------------

(d) Participant is voluntarily receiving the Option;

(e) the Option and any Shares acquired under the Option are not intended to
replace any pension rights or compensation;

(f) the Option and any Shares acquired under the Option and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(h) if the underlying Shares do not increase in value, the Option will have no
value;

(i) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(j) no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, any Parent or Subsidiary and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by accepting the Option,
Participant will be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(k) unless otherwise provided in the Option Agreement or by the Company in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and

(l) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Option, or Participant’s acquisition or sale of the underlying Shares.
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding the Option before taking any action related to
the Option.

12. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary of for the exclusive purpose of implementing, administering and
managing the Option.

 

6



--------------------------------------------------------------------------------

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Option.

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Option. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Option to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s Option. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s Option, and Participant’s participation in
other Company human resources and finance administered programs including but
not limited to payroll, health care insurance, and the Company’s 401(k) program.
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. For more information on the consequences of Participant’s
refusal to consent or withdrawal of consent, Participant understands that he or
she may contact his or her local human resources representative.

13. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and on any Shares purchased upon exercise of
the Option, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

14. Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Option Agreement and by the
provisions of the Offer Letter (incorporated herein by reference). Participant:
(a) represents that Participant has carefully read and is familiar with the
provisions of the Notice, this Option Agreement and the Offer Letter, and
(b) hereby accepts the Option subject to all of the terms and conditions set
forth in the Notice, this Option Agreement and the Offer Letter.

15. Entire Agreement; Enforcement of Rights. The Notice, this Option Agreement
and the Offer Letter constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Option Agreement, nor any waiver of any rights under
this Option Agreement, will be effective unless in writing and signed by the
parties to this Option Agreement. The failure by either party to enforce any
rights under this Option Agreement will not be construed as a waiver of any
rights of such party.

 

7



--------------------------------------------------------------------------------

16. Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer. Participant
understands that the Company is under no obligation to register or qualify the
Common Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that the Company shall have
unilateral authority to amend this Option Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares. Finally, the Shares issued pursuant to this
Option Agreement shall be endorsed with appropriate legends, if any, determined
by the Company.

17. Severability. If one or more provisions of this Option Agreement are held to
be unenforceable, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision will be excluded from
this Option Agreement, (b) the balance of this Option Agreement will be
interpreted as if such provision were so excluded and (c) the balance of this
Option Agreement will be enforceable in accordance with its terms.

18. Governing Law and Venue. This Option Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Notice, this Option Agreement or the Offer Letter,
will be brought and heard exclusively in the United States District Court for
the Western District of Washington or the courts of King County, Washington.
Each of the parties hereby represents and agrees that such party is subject to
the personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

19. No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary, to terminate Participant’s Service, for any
reason, with or without Cause.

20. Adjustment. If the number of outstanding Shares is changed by an
extraordinary cash dividend, a stock dividend, recapitalization, spin-off, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company, without consideration,
then the Exercise Price of and number of Shares subject to this Option, to the
extent then-outstanding, shall be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued but will either be replaced by a cash payment equal to the
Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee; and provided further that
the Exercise Price of any Option may not be decreased to below the par value of
the Shares.

21. Change in Control. Except as otherwise set forth in this Option Agreement or
the Offer Letter or any other employment, change in control, severance or
similar agreement or policy between Participant and the Company, or as otherwise
determined by the Committee, with respect to vesting or exercisability, or the
acceleration thereof, in the event that the Company is subject to a Change in
Control, the Option shall be subject to the documentation evidencing the Change
in Control, which need not treat all outstanding equity awards in an identical
manner. Such agreement, without the Participant’s consent, shall provide for one
or more of the following with respect to the Option, as of the effective date of
such Change in Control:

 

  a. The continuation of the Option (to the extent outstanding as of the Change
in Control) by the Company (if the Company is the successor entity);

 

8



--------------------------------------------------------------------------------

  b. The assumption of the Option (to the extent outstanding as of the Change in
Control) by the successor or acquiring entity (if any) in such Change in Control
(or by its parents, if any), which assumption, will be binding; provided that
the exercise price and the number and nature of shares issuable upon exercise of
the Option, will be adjusted appropriately pursuant to Section 424(a) of the
United States Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (the “Code”);

 

  c. The substitution by the successor or acquiring entity in such Change in
Control (or by its parents, if any) of an equivalent award with substantially
the same terms for the Option (to the extent outstanding as of the Change in
Control) (except that the exercise price and the number and nature of shares
issuable upon exercise of the Option will be adjusted appropriately pursuant to
Section 424(a) of the Code); or

 

  d. A payment to the Participant equal to the excess of (i) the Fair Market
Value of the Shares subject to the Option (to the extent outstanding as of the
Change in Control) as of the effective date of such Change in Control over
(ii) the Exercise Price of Shares subject to the Option in connection with the
cancellation of the Option. Such payment will be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. The successor corporation may
provide substantially similar consideration to Participant as was provided to
stockholders (after taking into account the existing provisions of the Option).
Subject to Section 409A of the Code, such payment may be made in installments,
may be deferred until the date or dates when the Option would have become
exercisable or such Shares would have vested, and such payment may be subject to
vesting based on the Participant’s continuing Service, and such payment
initially will be calculated without regard to whether or not the Option is then
exercisable or such Shares are then vested. In addition, any escrow, holdback,
earnout or similar provisions in the agreement for such Change in Control may
apply to such payment to the same extent and in the same manner as such
provisions apply to the holders of Shares. If the Exercise Price of the Shares
subject to an Option exceeds the Fair Market Value of such Shares, then the
Option may be cancelled without making a payment to the Participant. For
purposes of this subsection, the Fair Market Value of any security will be
determined without regard to any vesting conditions that may apply to such
security.

The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. Notwithstanding the foregoing, upon a Change in Control in which
the successor or acquiring corporation refuses to assume, convert, replace or
substitute the Option, as provided above, pursuant to a Change in Control
notwithstanding any other provision in this Option Agreement or the Offer Letter
to the contrary, and unless otherwise determined by the Committee, the Option
shall accelerate in full as of the time of consummation of the Change in
Control. In such event, the Committee will notify the Participant in writing or
electronically that the Option will be exercisable for a period of time
determined by the Committee in its sole discretion, and the Option will
terminate upon the expiration of such period. Equity awards need not be treated
similarly in a Change in Control.

22. Consent to Electronic Delivery of all Documents and Disclosures. By
Participant’s signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Notice, this Option Agreement and
the Offer Letter. Participant has reviewed the Notice and this Option Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing the Notice, and fully understands all provisions of the Notice,
this Option Agreement and the Offer Letter. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Notice, the Option Agreement and,
to the extent necessary, the Offer Letter. Participant further agrees to notify
the Company upon any change in the residence address

 

9



--------------------------------------------------------------------------------

indicated on the Notice. By acceptance of this Option, Participant agrees to
participate in an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, this Option Agreement, account statements,
prospectuses required by the U.S. Securities and Exchange Commission (if any),
U.S. financial reports of the Company, and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Option. Electronic delivery may include the delivery of a link to
the Company intranet or the internet site of a third party involved in
administering the Option, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail to Stock Administration. Participant
further acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery if local laws prohibit such
consent.

23. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Option
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant acknowledges that it is Participant’s responsibility
to comply with any applicable restrictions, and Participant is advised to speak
to Participant’s personal advisor on this matter.

24. Award Subject to Company Clawback or Recoupment. Notwithstanding any other
provision in an employment offer letter or agreement or a severance or change in
control plan, this Option will be subject to clawback or recoupment in
accordance with any clawback policy adopted by the Board, required by the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is required by other applicable law,
including, but not limited to, the cancellation of Participant’s outstanding
Option (whether vested or unvested) and the recoupment of any gains realized
with respect to Participant’s Option. No recovery of compensation under such
policy or applicable law will be an event giving rise to a right to resign for
“good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

25. Definitions. For purposes of this Option Agreement, the following
definitions shall apply:

 

  a. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee, whether now or hereafter existing;

 

  b. “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity;

 

  c.

“Change in Control” means (i) a sale, conveyance, exchange or transfer in which
any person or entity, other than persons or entities who as of immediately prior
to such sale, conveyance, exchange or transfer own securities in the Company,
either directly or indirectly, becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty
(50%) percent of the total voting power of all its then outstanding voting
securities; (ii) a merger or consolidation of the Company in which its voting
securities immediately prior to the merger or

 

10



--------------------------------------------------------------------------------

  consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation; and (iii) a sale
of substantially all of the assets of the Company;

 

  d. “Director” means a member of the Board of Directors and “Non-Employee
Director” means a Director who is not an Employee of the Company or any Parent
or Subsidiary;

 

  e. “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months;

 

  f. “Employees” means any person, including officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company;

 

  g. “Fair Market Value” means, as of any date, the value of a Share determined
as follows:

 

  i. if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

 

  ii. if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or

 

  iii. if none of the foregoing is applicable, by the Board or the Committee in
good faith.

 

  h. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain;

 

  i.

“Service” means service as an Employee, Consultant, Director or Non-Employee
Director, to the Company or a Parent, Subsidiary or Affiliate, subject to such
further limitations as may be set forth in this Option Agreement or the Offer
Letter. An Employee will not be deemed to have ceased to provide Service in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
approved by the Company. In the case of any Employee on a leave of absence or a
reduction in hours worked (for illustrative purposes only, a change in schedule
from that of full-time to part-time), the Committee may make such provisions
respecting suspension of or modification of vesting of the Option while on leave
from the employ of the Company or a Parent, Subsidiary or Affiliate or during
such change in working hours as it may deem appropriate, except that in no event
may the Option be exercised after the expiration of the term set forth in this
Option Agreement. In the event of military or other protected leave, if required
by applicable laws, vesting shall continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from military leave, he or she shall be given
vesting credit with respect to the Option to the same extent as would have
applied had the Participant continued to provide Services to the Company
throughout the leave on the same terms as he or she was providing

 

11



--------------------------------------------------------------------------------

  services immediately prior to such leave. An employee shall have terminated
employment as of the date he or she ceases provide Services (regardless of
whether the termination is in breach of local employment laws or is later found
to be invalid) and employment shall not be extended by any notice period or
garden leave mandated by local law, provided however, that a change in status
from an employee to a consultant or advisor shall not terminate the service
provider’s Service, unless determined by the Committee, in its discretion.
Notwithstanding the foregoing, the Committee will have sole discretion to
determine whether a Participant has ceased to provide Services and the effective
date on which the Participant ceased to provide Services;

 

  j. “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE NOTICE AND IN THE OFFER LETTER.

 

12